DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/8/2022 for application number 17/163,167. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10-11, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (Pub. No. 2005/0033713) in view of Clark et al. (Pub. No. 2014/0019937).

In reference to claim 1, Bala teaches a method (claim 14) for generating natural language content describing a workflow in an application (generating text description of actions in app, para. 0002), comprising: generating a description of actions performed to complete the workflow in a first version of the application (actions to complete workflow are recorded, para. 0048-53); … generating, using a natural language generation engine, natural language content describing the workflow based on the … description of actions performed to complete the workflow (engine generates natural language content that describes the workflow, para. 0054-61); and outputting the natural language content describing the workflow to a user-accessible content repository associated with the application (natural language content is stored in text database, para. 0055).
However, Bala does not teach executing the workflow in a second version of the application based on the generated description of actions; generating an updated description of actions performed to complete the workflow based on executing the workflow in the second version of the application; generating, using a natural language generation engine, natural language content describing the workflow based on the updated description of actions.
Clark teaches executing the workflow in a second version of the application based on the generated description of actions; generating an updated description of actions performed to complete the workflow based on executing the workflow in the second version of the application (script is run in a new version of the application, and updated tags and testing script is generated based on running in the new version, fig. 4 and para. 0045-52; fig. 5 and para. 0053-58); generating, using a natural language generation engine, natural language content describing the workflow based on the updated description of actions (text description is generated based on updates, para. 0045-58).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala and Clark before the earliest effective filing date, to modify the workflow description as disclosed by Bala to include updating for a second version as taught by Clark.
One of ordinary skill in the art would have been motivated to modify the workflow description of Bala to include the updating for a second version of Clark because it helps more easily update documentation for new versions without having to manually update the documentation (Clark, para. 0004-06).
In reference to claim 2, Bala teaches the method of Claim 1, wherein generating the description of actions performed to complete the workflow comprises: recording user interaction with user interface elements presented in the workflow (user interactions with UI elements are recorded, para. 0045-54); and generating a structured file including the recorded user interaction, wherein the structured file is ordered based on chronological order of the recorded user interaction with the user interface elements presented in the workflow (executable file with recorded steps can be created, para. 0075-76; the recorded steps are based on the order of interactions, para. 0050).
In reference to claim 3, Bala teaches the method of Claim 2, wherein the structured file includes a plurality of entries, each entry representing an interaction with a single user interface element of the user interface elements presented in the workflow, and each entry including an identification of the single user interface element and an action performed with respect to the single user interface element (recorded steps include an identification of a single UI element, like an OK button, and an action, like click, see para. 0079, 0053, and the recorded steps are stored in the file, para. 0075-76).
In reference to claim 10, Bala teaches the method of Claim 1, wherein generating the natural language content describing the workflow comprises, for each respective entry in the updated description of actions performed to complete the workflow: identifying a natural language template corresponding to an action identified in the respective entry in the updated description of actions, and generating a natural language representation of the entry based on the identified natural language template, an identification of a target user interface element included in the respective entry, and an identification of an action performed against the target user interface element included in the respective entry (each action and identified target UI element is matched to a natural language template, the template including a UI element and action, for generating the natural language description, para. 0054, 0078-79).
In reference to claim 11, Bala teaches the method of Claim 1, wherein generating the natural language content describing the workflow comprises: identifying, in the updated description of actions performed to complete the workflow, a transition from a first location in the application to a second location in the application; and inserting, into the natural language content, a paragraph break between a description of actions performed on the first location in the application and a description of actions performed on the second location in the application (see fig. 8 – the description for each user interaction with a different UI element is placed on its own line, para. 0073).

In reference to claim 14, Bala teaches a system, comprising: a processor; and a memory having instructions stored thereon which when executed by the processor, performs an operation (fig. 1) for generating natural language content describing a workflow in an application (generating text description of actions in app, para. 0002), comprising: generating a description of actions performed to complete the workflow in a first version of the application (actions to complete workflow are recorded, para. 0048-53); … generating, using a natural language generation engine, natural language content describing the workflow based on the … description of actions performed to complete the workflow (engine generates natural language content that describes the workflow, para. 0054-61); and outputting the natural language content describing the workflow to a user-accessible content repository associated with the application (natural language content is stored in text database, para. 0055).
However, Bala does not teach executing the workflow in a second version of the application based on the generated description of actions; generating an updated description of actions performed to complete the workflow based on executing the workflow in the second version of the application; generating, using a natural language generation engine, natural language content describing the workflow based on the updated description of actions.
Clark teaches executing the workflow in a second version of the application based on the generated description of actions; generating an updated description of actions performed to complete the workflow based on executing the workflow in the second version of the application (script is run in a new version of the application, and updated tags and testing script is generated based on running in the new version, fig. 4 and para. 0045-52; fig. 5 and para. 0053-58); generating, using a natural language generation engine, natural language content describing the workflow based on the updated description of actions (text description is generated based on updates, para. 0045-58).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala and Clark before the earliest effective filing date, to modify the workflow description as disclosed by Bala to include updating for a second version as taught by Clark.
One of ordinary skill in the art would have been motivated to modify the workflow description of Bala to include the updating for a second version of Clark because it helps more easily update documentation for new versions without having to manually update the documentation (Clark, para. 0004-06).
In reference to claim 15, Bala teaches the system of Claim 14, wherein generating the description of actions performed to complete the workflow comprises: recording user interaction with user interface elements presented in the workflow (user interactions with UI elements are recorded, para. 0045-54); and generating a structured file including the recorded user interaction, wherein the structured file is ordered based on chronological order of the recorded user interaction with the user interface elements presented in the workflow (executable file with recorded steps can be created, para. 0075-76; the recorded steps are based on the order of interactions, para. 0050).
In reference to claim 18, Bala teaches the system of Claim 14, wherein generating the natural language content describing the workflow comprises, for each respective entry in the updated description of actions performed to complete the workflow: identifying a natural language template corresponding to an action identified in the respective entry in the updated description of actions, and generating a natural language representation of the entry based on the identified natural language template, an identification of a target user interface element included in the respective entry, and an identification of an action performed against the target user interface element included in the respective entry (each action and identified target UI element is matched to a natural language template, the template including a UI element and action, for generating the natural language description, para. 0054, 0078-79).


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (Pub. No. 2005/0033713) in view of Clark et al. (Pub. No. 2014/0019937) as applied to claims 1 above, and in further view of Singh (Pub. No. 2014/0331205).

In reference to claim 4, Bala and Clark do not teach the method of Claim 1, wherein executing the workflow in the second version of the application comprises: generating, for each entry in the generated description of actions, a command for a web browser to perform a specified action against a specified user interface element in the workflow; and executing the command in the web browser.
Singh teaches the method of Claim 1, wherein executing the workflow in the second version of the application comprises: generating, for each entry in the generated description of actions, a command for a web browser to perform a specified action against a specified user interface element in the workflow; and executing the command in the web browser (automated testing scripts are run in browser, para. 0071).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Singh before the earliest effective filing date, to modify the application as disclosed by Bala to include the browser as taught by Singh.
One of ordinary skill in the art would have been motivated to modify the application of Bala to include the browser of Singh because it would allow the teachings of Bala to work with more types of applications, like web applications in a browser (Bala, para. 0071).
In reference to claim 5, Bala and Clark do not teach the method of Claim 1, further comprising: generating a video recording of executing the workflow in the second version of the application based on the generated description of actions (Clark teaches images but not video).
Singh teaches the method of Claim 1, further comprising: generating a video recording of executing the workflow in the second version of the application based on the generated description of actions (video is captured of testing, para. 0019-20).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Singh before the earliest effective filing date, to modify the documentation as disclosed by Bala to include the video as taught by Singh.
One of ordinary skill in the art would have been motivated to modify the documentation of Bala to include the video of Singh because it would show more context detail about the steps.
In reference to claim 6, Singh further teaches the method of Claim 5, further comprising: based on determining that executing the workflow in the second version of the application based on the generated description of actions has failed, generating an entry in an error ticket repository including information identifying the workflow and the generated video recording of executing the workflow (if failure occurs, video can be stored with test failure in a log file, para. 0019-20).

Claims 7-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (Pub. No. 2005/0033713) in view of Clark et al. (Pub. No. 2014/0019937) as applied to claims 1 and 14 above, and in further view of Klementiev (Pub. No. 2005/0278728).

In reference to claim 7, Bala and Clark do not teach the method of Claim 1, wherein generating the natural language content describing the workflow comprises: generating a filtered version of the updated description of actions performed to complete the workflow to remove irrelevant actions from the updated description of actions; and generating the natural language content based on the filtered version of the updated description of actions performed to complete the workflow.
Klementiev teaches the method of Claim 1, wherein generating the natural language content describing the workflow comprises: generating a filtered version of the updated description of actions performed to complete the workflow to remove irrelevant actions from the updated description of actions; and generating the natural language content based on the filtered version of the updated description of actions performed to complete the workflow (irrelevant actions can be filtered from description of recorded actions, para. 0083).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Klementiev before the earliest effective filing date, to modify the actions as disclosed by Bala to include the filtering as taught by Klementiev.
One of ordinary skill in the art would have been motivated to modify the documentation of Bala to include the filtering of Klementiev because it would make the recorded data easier to read and troubleshoot (Klementiev, para. 0083).
In reference to claim 8, Klementiev further teaches the method of Claim 7, wherein generating the filtered version of the updated description of actions performed to complete the workflow comprises removing, from the updated description of actions, actions performed by a test framework to execute the workflow in the second version of the application (API calls can be filtered out, para. 0083, and the API calls are generated by the playback tool itself, para. 0122).
In reference to claim 9, Klementiev further teaches the method of Claim 7, wherein generating the filtered version of the updated description of actions performed to complete the workflow comprises consolidating records of successive actions performed against a same target user interface element such that successive entries in the filtered version of the updated description of actions have different target user interface elements (successive actions performed on the same UI element, like many keystrokes being input to a specific UI element, can be filtered and consolidated, para. 0085).

In reference to claim 16, Bala and Clark do not teach the method of Claim 14, wherein generating the natural language content describing the workflow comprises: generating a filtered version of the updated description of actions performed to complete the workflow to remove irrelevant actions from the updated description of actions; and generating the natural language content based on the filtered version of the updated description of actions performed to complete the workflow.
Klementiev teaches the system of Claim 14, wherein generating the natural language content describing the workflow comprises: generating a filtered version of the updated description of actions performed to complete the workflow to remove irrelevant actions from the updated description of actions; and generating the natural language content based on the filtered version of the updated description of actions performed to complete the workflow (irrelevant actions can be filtered from description of recorded actions, para. 0083).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Klementiev before the earliest effective filing date, to modify the actions as disclosed by Bala to include the filtering as taught by Klementiev.
One of ordinary skill in the art would have been motivated to modify the documentation of Bala to include the filtering of Klementiev because it would make the recorded data easier to read and troubleshoot (Klementiev, para. 0083).
In reference to claim 17, Klementiev further teaches the system of Claim 16, wherein generating the filtered version of the updated description of actions performed to complete the workflow comprises consolidating records of successive actions performed against a same target user interface element such that successive entries in the filtered version of the updated description of actions have different target user interface elements (successive actions performed on the same UI element, like many keystrokes being input to a specific UI element, can be filtered and consolidated, para. 0085).

Claims 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (Pub. No. 2005/0033713) in view of Clark et al. (Pub. No. 2014/0019937) as applied to claims 1 and 14 above, and in further view of Pizzoli et al. (Pub. No. 2004/0268311).

In reference to claim 12, Bala and Clark do not teach the method of Claim 1, wherein: generating the description of actions performed to complete the workflow in the first version of the application comprises generating the description of actions based on a recording of actions performed to execute a base variation of the workflow in the first version of the application; and executing the workflow in the second version of the application based on the generated description of actions comprises: executing a plurality of variations of the workflow based on the recording of the actions performed to execute the base variation of the workflow in the first version of the application (Bala teaches that the description can be provided in multiple languages, para. 0056, but does not specify how to do this).
Pizzoli teaches the method of Claim 1, wherein: generating the description of actions performed to complete the workflow in the first version of the application comprises generating the description of actions based on a recording of actions performed to execute a base variation of the workflow in the first version of the application (base workflow in first language, i.e. test script 210, can be executed, para. 0014-16, 0027); and executing the workflow in the second version of the application based on the generated description of actions comprises: executing a plurality of variations of the workflow based on the recording of the actions performed to execute the base variation of the workflow in the first version of the application (the script running in the second version(s) of the program is based on the base script in the first language, para. 0032-41).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Pizzoli before the earliest effective filing date, to modify the workflows as disclosed by Bala and Clark to include the different versions as taught by Pizzoli.
One of ordinary skill in the art would have been motivated to modify the workflows of Bala and Clark to include the different version of Pizzoli because it would allow automation scripts to run in translated versions of an application without manually creating new scripts (Pizzoli, para. 0004-17), and help create translations of documentation (Bala, para. 0056).
In reference to claim 13, Bala and Pizzoli further teaches the method of Claim 12, wherein generating the natural language content describing the workflow based on the updated description of actions performed to complete the workflow comprises: for each of respective variation of the plurality of variations of the workflow, generating a natural language description of actions performed to execute the respective variation of the workflow in a language associated with the respective variation of the workflow (Bala teaches creating different language variations of the natural language description, para. 0056, and Pizzoli teaches the execution of the variants, para. 0032-41).
	
	
In reference to claim 19, Bala and Clark do not teach the system of Claim 14, wherein: generating the description of actions performed to complete the workflow in the first version of the application comprises generating the description of actions based on a recording of actions performed to execute a base variation of the workflow in the first version of the application; and executing the workflow in the second version of the application based on the generated description of actions comprises: executing a plurality of variations of the workflow based on the recording of the actions performed to execute the base variation of the workflow in the first version of the application (Bala teaches that the description can be provided in multiple languages, para. 0056, but does not specify how to do this).
Pizzoli teaches the system of Claim 14, wherein: generating the description of actions performed to complete the workflow in the first version of the application comprises generating the description of actions based on a recording of actions performed to execute a base variation of the workflow in the first version of the application (base workflow in first language, i.e. test script 210, can be executed, para. 0014-16, 0027); and executing the workflow in the second version of the application based on the generated description of actions comprises: executing a plurality of variations of the workflow based on the recording of the actions performed to execute the base variation of the workflow in the first version of the application (the script running in the second version(s) of the program is based on the base script in the first language, para. 0032-41).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Pizzoli before the earliest effective filing date, to modify the workflows as disclosed by Bala and Clark to include the different versions as taught by Pizzoli.
One of ordinary skill in the art would have been motivated to modify the workflows of Bala and Clark to include the different version of Pizzoli because it would allow automation scripts to run in translated versions of an application without manually creating new scripts (Pizzoli, para. 0004-17), and help create translations of documentation (Bala, para. 0056).

	
In reference to claim 20, Bala teaches a method (claim 14) for generating natural language content describing a workflow in an application (generating text description of actions in app, para. 0002), comprising: generating a description of actions performed to complete the workflow in a first version of the application (actions to complete workflow are recorded, para. 0048-53); … generating, using a natural language generation engine, natural language content describing … the workflow based on the … description of actions performed to complete the … workflow (engine generates natural language content that describes the workflow, para. 0054-61); and outputting the natural language content describing the workflow to a user-accessible content repository associated with the application (natural language content is stored in text database, para. 0055).
However, Bala does not teach executing the workflow in a second version of the application based on the generated description of actions; generating an updated description of actions performed to complete the workflow based on executing the workflow in the second version of the application; generating, using a natural language generation engine, natural language content describing the workflow based on the updated description of actions.
Clark teaches executing the workflow in a second version of the application based on the generated description of actions; generating an updated description of actions performed to complete the workflow based on executing the workflow in the second version of the application (script is run in a new version of the application, and updated tags and testing script is generated based on running in the new version, fig. 4 and para. 0045-52; fig. 5 and para. 0053-58); generating, using a natural language generation engine, natural language content describing the workflow based on the updated description of actions (text description is generated based on updates, para. 0045-58).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala and Clark before the earliest effective filing date, to modify the workflow description as disclosed by Bala to include updating for a second version as taught by Clark.
One of ordinary skill in the art would have been motivated to modify the workflow description of Bala to include the updating for a second version of Clark because it helps more easily update documentation for new versions without having to manually update the documentation (Clark, para. 0004-06).
However, Bala and Clark do not teach executing a plurality of variations of the workflow.
Pizzoli teaches executing a plurality of variations of the workflow (base workflow in first language, i.e. test script 210, is executed, para. 0014-16, 0027, then a plurality of variants in different languages are executed, para. 0032-41).
It would have been obvious to one of ordinary skill in art, having the teachings of Bala, Clark, and Pizzoli before the earliest effective filing date, to modify the workflows as disclosed by Bala and Clark to include the different variants as taught by Pizzoli.
One of ordinary skill in the art would have been motivated to modify the workflows of Bala and Clark to include the different variants of Pizzoli because it would allow automation scripts to run in translated versions of an application without manually creating new scripts (Pizzoli, para. 0004-17), and help create translations of documentation (Bala, para. 0056).

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. Specifically, with respect to the 103 rejection of the independent claims, Applicant argues that Clark does not generate updated text for an updated workflow. This is not correct: Clark discloses, 
Although described above with respect to adding screenshots to the documentation 230, the analysis application 220 may, in alternative embodiments, alter the documentation 230 in other ways. For example, the analysis application 220 may add text to the documentation 230 by, for example, copying text displayed in the application into the documentation. The analysis application 220 may also insert, for example, titles, captions, bullet points, etc. to the documentation 230.
Clark, para. 0052

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174